DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 62, 67, 80, 84-86, 93 and 94. 

Applicants' arguments, filed 06/14/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 62, 67, 80, 84-86, 93 and 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wipf et al. (WO 2010/009389, Jan. 21. 2010) in view of Lipson (US 2012/0244169, Sep. 27, 2012).
Wipf et al. disclose methods for preventing, mitigating and treating damage caused by radiation. The method comprises delivering a compound to a patient in an amount and dosage regiment effective to prevent, mitigate or treat damage caused by radiation (abstract). In one embodiment, the radiation is ionizing radiation (page 37, lines 14-15). Suitable compounds include JP4-039 (page 30, line 6).  In one non-limiting embodiment, an effective dose ranges from 0.1 or 1 mg/kg to 100 mg/kg (page 36, line 20). The therapeutic window between the minimally-effective dose, and maximum tolerable dose in a subject can be determined empirically by a person of skill in the art, with end points being determinable by in vitro and in vivo assays, such as those described acceptable in the pharmaceutical and medical arts for obtaining such information regarding radioprotective agents (page 36, lines 29-33). The drug product may be delivered prior to radiation therapy or diagnostic exposure to ionizing radiation, during exposure to radiation, or after exposure in any effective dosage regiment (page 36, lines 34-35 – page 37, line 1). In one embodiment, a patch for delivering JP4-039 is administered to a subject before, during, or after exposure to radiation (page 69, lines 30-31). A person of ordinary skill in the pharmaceutical and medical arts will appreciate that it will be a matter of simple design choice and optimization to identify a suitable dosage regiment for prevent, mitigation or treatment of injury due to exposure to radiation (page 37, lines 6-8). The compound can be administered one or more times daily (page 37, line 2). Examples of delivery routes include, without limitation, enteral, for example, orally (page 37, lines 26-27). Another suitable compound is XJB-5-125. XJB-5-125 may be administered 10 min before or 1 h after irradiation (page 10, lines 13-16). 
Wipf et al. differ from the instant claims insofar as not disclosing wherein the compound is delivered to a subject to mitigate ionizing irradiation-induced esophagitis in a subject in need of treatment for esophagitis and wherein the subject is administered radiation therapy for treating non-small cell lung cancer. 
However, Lipson discloses methods and medicaments useful for treatment of radiation-induced disorders (¶ [0002]). Radiation therapy, which uses ionizing radiation to kill cancer cells and shrink tumors, is used in treating approximately half of all people with cancer. With respect to lung cancer, for example, both small-cell and non-small cell lung cancers are frequently treated with radiation therapy. More than half of patients diagnosed with non-small cell lung cancer will receive radiation therapy at some time during their treatment. Although radiation therapy is a proven method for controlling malignancies and prolonging life of the cancer patient, radiation also causes injury to normal tissue. Irradiation of cancers inevitably leads to irradiation of some normal tissue which can then give rise to tissue injury and loss of function. Radiation esophagitis is a common side effect of radiation therapy for lung cancer (¶ [0004]). Radiation-induced disorder can be a disorder induced by irradiation of any, or multiple body parts, organs or tissues of the subject, including but not limited to esophagus. The radiation-induced disorder can be radiation esophagitis (¶ [0007]).
It would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 to a subject in need of treatment for ionized irradiation-induced esophagitis since ionized irradiation-induced esophagitis is damage caused by ionized radiation as taught by Lipson and JP4-039 may be used to treat damage caused by ionized radiation. 
It would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 to a subject receiving radiation therapy for treating non-small cell lung cancer since radiation esophagitis is a common side effect of radiation therapy for lung cancer and lung cancers include non-small cell lung cancer as taught by Lipson. 
In regards to instant claims 62, 93 and 94 reciting administering JP4-039 10 minutes or less prior to exposure of the subject to radiation, Wipf et al. disclose wherein JP4-039 may be administered prior to radiation and wherein another suitable compound is administered 10 mins before radiation. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 10 mins prior to exposure of the subject to radiation since it may be administered prior to radiation and 10 mins is an effective time for administration prior to radiation as taught by Wipf et al. Furthermore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed administration time since Wipf et al. disclose wherein a person of ordinary skill in the art will appreciate that it is a matter of simple design choice and optimization to identify a suitable dosage regimen. 
	In regards to instant claim 85 reciting wherein the method does not include administering manganese superoxide dismutase-phospholipid, Wipf et al. do not disclose wherein manganese superoxide dismutase-phospholipid is required to treat damage caused by ionized radiation. Therefore, it would have been obvious to one of ordinary skill in the art to have the method not include administering manganese superoxide dismutase-phospholipid. 

Response to Arguments
 Applicant argues that the application does contain objective evidence for the administration timing being unique for esophagus radioprotection. The application on page 49, lines 3-7, summarizing the results from Example 8, explains that: the small molecule protector JP4-039 is relatively inexpensive to produce and do not require 24-hour administration to show efficacy. Instead, it can be given immediately prior to radiation therapy, and are quickly cleared from tissues.
The Examiner does not find Applicant’s argument to be persuasive. Applicant previously argued that ten minutes before radiation, the drug compound reaches the mitochondria in esophageal epithelial cells and prepares to shield them, any earlier would allow compensatory factors to neutralize the protection (i.e. break down the shield). Example 8 of the application does not show wherein an administration time of 10 minutes before radiation, the drug compound reaches the mitochondria in esophageal epithelial cells and prepares to shield them and wherein any earlier would allow compensatory factors to neutralize the protection. Therefore, Applicant still has not shown objective evidence supporting their previous argument. 
Also, as discussed previously, 10 minutes before radiation is a known time as taught by Wipf et al. In addition, instant claim 62 recite 10 minutes or less. Thus, the instant claims recite an administration time that would break down the shield and is not optimal according to Applicant’s argument. 
Moreover, Applicant showing wherein JP4-039 does not require 24-hour administration to show efficacy does not show wherein the claimed administration time is unexpected. Wipf et al. disclose wherein JP4-039 can be administered to a subject before exposure to radiation and discloses wherein 10 minutes before radiation is a known and effective time. As such, it was known in the art that compounds do not require 24-hour administration. Also, Wipf et al. disclose wherein a person of ordinary skill in the pharmaceutical and medical arts will appreciate that it will be a matter of simple design choice and optimization to identify a suitable dosage regiment for prevent, mitigation or treatment of injury due to exposure to radiation. Thus, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed administration time. Applicant has not shown wherein routine optimization would not have arrived at the claimed administration time. For example, Applicant has not shown wherein the claimed administration time of 10 minutes or less is unexpected over other administration times.  As such, Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62, 67, 80, 84-86, 93 and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-22 of U.S. Patent No. 8,822,541 in view of Lipson (US 2012/0244169, Sep. 27, 2012) and Wipf et al. (WO 2010/009389, Jan. 21. 2010). The pending and patented claims both recite administering JP4-039. The pending claims differ from the patented claims insofar as not reciting wherein JP4-039 is administered to mitigate ionizing irradiation-induced esophagitis and wherein JP4-039 is administered 10 mins or less prior to exposure. However, Lipson discloses wherein radiation esophagitis is a radiation-induced disorder (¶ [0007]). The patented claims recite wherein JP4-039 is used to mitigate radiation injury. Accordingly, it would have been obvious to one of ordinary skill in the art to have administered JP4-039 to mitigate ionizing irradiation-induced esophagitis since it is a known radiation injury as taught by Lipson. Wipf et al. disclose a patch for delivering JP4-039 is administered to a subject before, during, or after exposure to radiation (page 69, lines 30-31). A person of ordinary skill in the pharmaceutical and medical arts will appreciate that it will be a matter of simple design choice and optimization to identify a suitable dosage regiment for prevent, mitigation or treatment of injury due to exposure to radiation (page 37, lines 6-8). Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed administration time since Wipf et al. disclose wherein a person of ordinary skill in the art will appreciate that it is a matter of simple design choice and optimization to identify a suitable dosage regimen. 

Response to Arguments
	Applicant argues that the rejection should be withdrawn for the same reasons as explained above.
	The Examiner submits that Applicant’s arguments above are unpersuasive; therefore, the rejection is maintained.

Conclusion
Claims 62, 67, 80, 84-86, 93 and 94 are rejected.
Claims 63-66, 68-79 and 89 have been withdrawn.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612